Citation Nr: 1014144	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the severance of service connection for 
peripheral artery disease of the right lower extremity was 
proper.

2.  Whether the severance of service connection for 
peripheral artery disease of the left lower extremity was 
proper.

3.  Whether the severance of service connection for 
hypertension was proper.

4.  Whether the severance of service connection for 
peripheral neuropathy of the right lower extremity was 
proper.

5.  Whether the severance of service connection for 
peripheral neuropathy of the left lower extremity was proper.

6.  Whether the severance of service connection for 
peripheral neuropathy of the right upper extremity was 
proper.

7.  Whether the severance of service connection for 
peripheral neuropathy of the left upper extremity was proper.

8.  Whether the severance of service connection for impotence 
was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Wife


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a video conference hearing in Muskogee, Oklahoma 
in May 2009 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.



FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for peripheral artery disease of the right lower 
extremity was clearly and unmistakably erroneous.

2.  The evidence does not show that the grant of service 
connection for peripheral artery disease of the left lower 
extremity was clearly and unmistakably erroneous.

3.  The evidence does not show that the grant of service 
connection for hypertension was clearly and unmistakably 
erroneous.

4.  The evidence does not show that the grant of service 
connection for peripheral neuropathy of the right lower 
extremity was clearly and unmistakably erroneous.

5.  The evidence does not show that the grant of service 
connection for peripheral neuropathy of the left lower 
extremity was clearly and unmistakably erroneous.

6.  The evidence does not show that the grant of service 
connection for peripheral neuropathy of the right upper 
extremity was clearly and unmistakably erroneous.

7.  The evidence does not show that the grant of service 
connection for peripheral neuropathy of the left upper 
extremity was clearly and unmistakably erroneous.

8.  The evidence does not show that the grant of service 
connection for impotence was clearly and unmistakably 
erroneous.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
Veteran's peripheral artery disease of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 
(2009).

2.  The criteria to sever service connection for the 
Veteran's peripheral artery disease of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 
(2009).

3.  The criteria to sever service connection for the 
Veteran's hypertension have not been met.  38 U.S.C.A. 
§§ 1110, 5109 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.310 (2009).

4.  The criteria to sever service connection for the 
Veteran's peripheral neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

5.  The criteria to sever service connection for the 
Veteran's peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

6.  The criteria to sever service connection for the 
Veteran's peripheral neuropathy of the right upper extremity 
have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

7.  The criteria to sever service connection for the 
Veteran's peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2009).

8.  The criteria to sever service connection for the 
Veteran's impotence have not been met.  38 U.S.C.A. §§ 1110, 
5109 (West 200 & Supp. 20092); 38 C.F.R. §§ 3.105(d), 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  In this decision, the 
Board restores service connection for the Veteran's 
peripheral arterial disease of the left and right lower 
extremity, peripheral neuropathy of the bilateral upper and 
lower extremities, hypertension, and impotence, which 
represents a complete grant of the benefit sought on appeal.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In May 2005, the Veteran filed his claim for service 
connection for the issues presented.  In support, he asserted 
that he had been exposed to Agent Orange in Vietnam which 
caused him to develop diabetes mellitus, type II, and 
associated disabilities, currently at issue.  In a February 
2006 rating decision, the RO granted service connection for 
peripheral arterial disease of the left and right lower 
extremity, peripheral neuropathy of the bilateral upper and 
lower extremities, hypertension, and impotence, all as 
secondary to the Veteran's diabetes mellitus, type II.  In 
granting service connection, the RO based the decision 
primarily on the findings of a June 2005 QTC examination 
conducted for VA.  In the examination report, the examiner 
etiologically associated each of the disabilities at issue 
with the Veteran's diabetes mellitus, type II.  The evidence 
of record at the time of the February 2006 decision included 
VA treatment records dated from May 2001 to April 2005, the 
VA examination conducted by QTC in June 2005, private 
treatment records dated from June 2005 to July 2005, and 
service treatment records.

A review of the service treatment records shows that the 
Veteran's pre-induction examination reflected that the 
Veteran reported having a history of hypertension.  He also 
noted having high or low blood pressure.  In June 1966, the 
Veteran reported a history of hypertension.  In January 1967, 
the Veteran complained of having chest pain.  The Veteran did 
not indicate that he had hypertension or any blood pressure 
issues during his separation examination.  

Post-service, the Veteran indicated in a June 2001 VA 
treatment record that he has a family history of 
hypertension.  

The VA examiner in June 2005 reviewed the Veteran's treatment 
history and stated that the Veteran's peripheral arterial 
disease was as likely as not a complication of diabetes 
because arterial disease, central and peripheral, is classic 
in diabetes mellitus, type II.  He found that impotence was 
at least as likely as not a complication of diabetes because 
it is a frequent finding in diabetic patients.  He also 
stated that the Veteran's neurological problems, including 
stocking and glove neuropathy, was a classic diabetic symptom 
and was at least as likely as not a complication of diabetes.  
In an addendum, the examiner stated that hypertension could 
be the result of diabetes because they often occur 
simultaneously.  He stated it was as likely as not that 
hypertension was the result of uncontrolled diabetes mellitus 
that began long before the time the Veteran's hypertension 
was identified.  A July 2005 VA treatment record revealed the 
Veteran had normal arterial flow in his legs.

The Veteran was examined in a second VA examination in May 
2006.  This examination yielded conflicting medical findings.  
The examiner found no evidence of peripheral vascular disease 
or neuropathy.  He stated that it was not likely that 
hypertension was due to the Veteran's diabetes mellitus 
condition because hypertension predated the Veteran's 
diagnosis of diabetes.  He was also of the opinion that the 
Veteran's erectile dysfunction was not likely due to the 
Veterans diabetes and was more likely due to the Veterans 
hypertension and antihypertensive medications.  

In July 2006, the RO proposed to sever service connection for 
peripheral artery disease of the bilateral lower extremities, 
hypertension, impotence, and peripheral neuropathy of the 
bilateral upper and lower extremities because the grant of 
service connection was clearly and unmistakably erroneous.  
The RO cited the second VA examination dated in May 2006 and 
stated that hypertension preexisted service, the presence of 
peripheral vascular disease and peripheral neuropathy could 
not be confirmed, and that impotence was more likely caused 
by hypertension than by diabetes.  In a letter also dated in 
July 2006, the RO notified the Veteran of the proposed 
action, informed him of his right to submit evidence and 
appear for a personal hearing, and allowed him a period of 60 
days to respond and submit evidence required under 38 C.F.R. 
§ 3.105(d).  

In response to the proposed severance, the Veteran submitted 
a private treatment record dated in October 1991 that 
revealed a fasting blood sugar of 127.  Another record in 
April 1993 showed fasting blood sugar at 127.  In April 1999, 
a private doctor indicated "r/o DM" in the Veteran's 
problem list.  Private treatment records dated in January 
2001 revealed a glucose level of 143.  The Veteran submitted 
a letter from Dr. T.D. stating that the Veteran had been pre-
diabetic since January 2002.  In a January 2002 treatment 
record, the Veteran reported developing hypertension at the 
age of 16 at which time he developed numbness on the left 
side of his body.  He remained on antihypertensives through 
high school, but these were discontinued in the military.  He 
also submitted additional VA treatment records dated from May 
2003 to August 2005.  In these records the Veteran complained 
of tingling and itching in his extremities, especially at 
night.

In August 2006, Dr. T.C. submitted a letter on behalf of the 
Veteran stating that the Veteran received treatment for 
hypertension shortly after his discharge from the military.  
This treatment was conducted by Dr. T.C.'s father, but 
continued under Dr. T.C.

In a February 2007 private treatment record, the Veteran's 
doctor stated that the Veteran suffered from peripheral 
vascular disease with remittent claudication from his legs 
down.  The doctor also stated that the Veteran's hypertension 
was associated with his long-standing vascular problems.  He 
indicated that the Veteran had peripheral neuropathy 
associated with his diabetes and loss of circulation in his 
leg.  The doctor associated the Veteran's impotence with his 
diabetes and hypertension.

Dr. T.C. submitted another letter in March 2007.  He stated 
that the Veteran had been diabetic since October 1999.  He 
indicated the Veteran had peripheral vascular disease in his 
legs directly related to diabetes.  The Veteran also had 
peripheral neuropathy associated with diabetes and loss of 
circulation to his leg.  The doctor also noted that the 
Veteran was impotent.

In May 2007, the RO formally severed service connection for 
peripheral artery disease of the bilateral lower extremities, 
hypertension, impotence, and peripheral neuropathy of the 
bilateral upper and lower extremities because the grant was 
clearly and unmistakably erroneous.  For peripheral arterial 
disease, the RO stated that Dr. T.C. did not provide any 
results of arterial Doppler studies or other physical 
findings to support his position that the Veteran had 
peripheral vascular disease in his legs.  The RO went on to 
state that the most persuasive evidence was the normal 
arterial Doppler study and VA examination showing no evidence 
of peripheral vascular disease.  The RO stated that the 
evidence indicated that the Veteran's diabetes predated his 
hypertension and that there was no evidence indicating that 
hypertension had worsened as a result of diabetes.  The RO 
also noted that while Dr. T.C. diagnosed the Veteran with 
peripheral neuropathy, there were no physical finding to 
support that statement.  For impotence, the RO stated that 
there were no treatment records for impotence or any 
indication that any impotence was associated with the 
Veteran's diabetes.  

A June 2007 private treatment record indicates that the 
Veteran had peripheral vascular problems in his legs in 
addition to his diabetes.  It stated that circulatory 
problems and neuropathy were associated with the Veteran's 
diabetes and peripheral vascular problems.  Later, in August 
2007, the Veteran was noted to have minimally compromised 
circulation below his knees and symptoms associated with his 
peripheral vascular problems in addition to his diabetes.

A July 2007 letter from Dr. T.C. stated that he conducted a 
comprehensive review of the Veteran's medical records.  He 
stated that he felt the Veteran had been diabetic since 1991, 
and likely one to two years before that.  

VA treatment records dated in August 2007 showed that the 
Veteran had diminished sensation in his feet.

The Veteran had a hearing with a decision review officer in 
September 2007.  He complained of his arms and hands going to 
sleep and tingling.  He reported that his hypertension was 
worse because of his diabetes.  The Veteran also stated that 
he would get pain and itching in his legs and feet.

The Veteran was given another VA examination in January 2008.  
The examiner found that the Veteran's impotence was not 
related to diabetes, but that it was more likely related to 
the Veteran's vascular disease.  However, the examiner stated 
that impotence was worsened by or increased with diabetes 
because decreased vascular supply inhibits neurological 
function causing decreased blood flow.  The examiner then 
stated that peripheral arterial disease of the bilateral 
lower extremities, hypertension, peripheral neuropathy of 
both upper and lower extremities and impotence were less 
likely as not caused by or a result of the Veteran's 
diabetes.  The examiner reasoned that if the conditions were 
related to diabetes, the electromyography (EMG) study would 
have shown slowed nerve conduction as seen in diabetics.  The 
examiner explained that diabetic complications first affect 
the organs furthest from the heart and wreak havoc on the 
nerve cells and none of these complications were documented 
by the testing that was done on the Veteran.  The examiner 
stated that the conditions that the Veteran described were 
related to peripheral vascular disease and not diabetes 
mellitus.

The relevant medical evidence associated with the claims 
folder since the RO's May 2007 rating decision consists of VA 
outpatient treatment records dated since August 2007, private 
treatment records from Dr. T.C., and a VA examination in 
January 2008.  As discussed above, the Veteran's private 
physician has treated and diagnosed the Veteran with 
peripheral arterial disease of the bilateral lower 
extremities, hypertension, peripheral neuropathy of both 
upper and lower extremities, and impotence and associated all 
of these conditions with the Veteran's service-connected 
diabetes.  Conversely, the VA examiner was of the opinion 
that these conditions were due to the Veteran's arterial 
disease.

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . 
. a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id.  (emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth, 20 
Vet. App. 482; Allen, 21 Vet. App. 54.

The Board finds that there is conflicting medical evidence as 
to whether the Veteran's peripheral arterial disease of the 
bilateral lower extremities, hypertension, peripheral 
neuropathy of both upper and lower extremities, and impotence 
is associated with his active service as evidenced by the 
statements of Dr. T.C. and the VA examiners in May 2006 and 
January 2008.  Here, the RO severed service connection for 
peripheral arterial disease of the bilateral lower 
extremities, hypertension, peripheral neuropathy of both 
upper and lower extremities, and impotence because there was 
either no evidence the disability existed or because they 
were not related to the Veteran's service or service-
connected diabetes.  The totality of the evidence, however, 
reflects a diagnosis of each condition by both the Veteran's 
private doctor and the VA examiner in June 2005.  Both of 
these physicians diagnosed the Veteran with all of the 
conditions he complains of and associated each of those 
conditions with the Veteran's service-connected diabetes 
mellitus, type II.  Thus, after a careful review of the 
record, the Board finds that as there is medical evidence 
supporting the RO's original decision to grant service 
connection (existing both prior to that decision and 
corroborated by treatment since that decision) that VA has 
not met the high evidentiary burden of showing clear and 
unmistakable error, and thus the severance of service 
connection was improper.  

As noted, there was conflicting medical evidence.  However, 
since reasonable minds can, and in fact here did, differ as 
to when the fibromyalgia disability had its onset, the 
standard of clear and unmistakable error has not been met.  
If this were an initial consideration of service connection, 
the RO could have weighed the credibility of the various 
medical opinions, but having already granted service 
connection, a different standard applies; severance is not 
available on the basis of a mere change in the relative 
credibility assigned to the evidence.  See Fugo v. Brown, 6 
Vet. App. at 44 (to claim that previous adjudication had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error); 
Russell v. Principi, 3 Vet. App. at 313 (CUE is not 
established merely by a disagreement with the way the facts 
were weighed or evaluated).  Since there is no clear and 
unmistakable error, severance was not warranted and the 
Veteran's service connection for 1.  Whether the severance of 
service connection for peripheral artery disease of the right 
lower extremity, peripheral artery disease of the left lower 
extremity, hypertension peripheral neuropathy of the right 
lower extremity peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper extremity, 
and impotence must be restored.

ORDER

Severance of service connection was improper and service 
connection for peripheral artery disease of the right lower 
extremity is restored.

Severance of service connection was improper and service 
connection for peripheral artery disease of the left lower 
extremity is restored.

Severance of service connection was improper and service 
connection for hypertension is restored.

Severance of service connection was improper and service 
connection for peripheral neuropathy of the right lower 
extremity is restored.

Severance of service connection was improper and service 
connection for peripheral neuropathy of the left lower 
extremity is restored.

Severance of service connection was improper and service 
connection for peripheral neuropathy of the right upper 
extremity is restored.

Severance of service connection was improper and service 
connection for peripheral neuropathy of the left upper 
extremity is restored.

Severance of service connection was improper and service 
connection for impotence is restored.


____________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


